Citation Nr: 1748668	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-25 634	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Clifford M. Farrell, Attorney


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1966 to October 1968, including service in the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the July 2010 rating decision, in pertinent part, the RO denied service connection for peripheral neuropathy of the left and right lower extremities.  In the September 2010 rating decision, the RO denied service connection for a left above the knee amputation, a temporary 100 percent evaluation due to convalescence, and special monthly compensation based on loss of use.  

In a June 2017 rating decision, in pertinent part, the Agency of Original Jurisdiction (AOJ) granted service connection for peripheral neuropathy of the right lower extremity and left above the knee amputation, a temporary evaluation  of 100 percent, and special monthly compensation for anatomical loss of one foot.  As this represents a full grant of the benefits sought with respect to these issues, they are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDING OF FACT

On August 15, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  Withdrawal is only effective if it is explicit, unambiguous, and done with the Veteran's full understanding of the consequences.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

On August 15, 2017, the Board received an Appeals Satisfaction Notice from the Veteran, in which he requested, as a result of the June 2017 rating decision referenced above, to withdraw all remaining issues and discontinue further development.  The Veteran has clearly expressed unambiguous intent to withdraw the appeal.  The Board therefore finds that the Veteran's statement meets the criteria for withdrawal of the appeal.  

Because the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the remaining issue, and the claim is dismissed.


ORDER

The appeal is dismissed.




		
D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


